UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2011 BEACON FEDERAL BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 001-33713 (Commission File Number) 26-0706826 (I.R.S. Employer Identification No.) 6611 Manlius Center Road, East Syracuse, NY 13057 (Address of principal executive offices) (315) 433-0111 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 19, 2011, Beacon Federal Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders.At the Annual Meeting, shareholders approved the election of directors and the ratification of the independent registered public accountants.The final results of the votes cast are set forth below. Proposal 1:Election of Directors Broker Nominee Votes For Votes Withheld Non-Votes Ross J. Prossner Edward H. Butler Proposal 2:The ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accountants for the year ending December 31, 2011. Votes For Votes Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEACON FEDERAL BANCORP, INC. Date: May 19, 2011 By: /s/ Darren T. Crossett Darren T. Crossett Senior Vice President (Duly Authorized Representative)
